Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 08/11/2021.  Claims 1, 3-10, 12, 14-21, 25 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1, 3-10, 12, 14-21, 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for transmitting information, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: comprising: determining a quantity of data streams for channel transmission; and determining and transmitting, channel state information (CSI) fed back for the respective data streams, according to the quantity of the data streams for channel transmission, wherein the CSI fed back for the respective data streams comprises information about multi-level beams, wherein the multi-level beams comprise one or more first-level beams and one or more second-level beams; the information about the multi-level beams comprises at least indexes and quantized parameters of the one or more first-level beams, and indexes and quantized parameters of the one or more second-level beams; and the information about the multi-level beams is configured to determine a target beam vector, and the target beam vector is a beam matching the data streams based on channel information.
The prior art of record, also does not teach or suggest the device as recited in claim 12 for the same reason as stated for claim 1 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631